Per Curiam.

Petitioners, members of the Co-ordinating Committee on Discipline, move to confirm the report of the Referee sustaining 31 charges of professional misconduct preferred against respondent who was admitted to practice in this Department on November 26, 1951. Respondent admits the factual averments alleged in all of the charges, except that he denies the misrepresentation alleged in charge No. 3. With respect to every other charge, the respondent offers certain explanations by way of extenuation.
The Referee’s finding sustaining charge No. 3 is supported by the evidence. Charge No. 3 alleged that the respondent in *235connection with a personal injury claim in which he undertook to represent the claimant, obtained a written statement from a potential defendant by misrepresenting himself to be an employee of the Department of Motor Vehicles of the State of New York. The Referee’s findings as to charge No. 5 (that respondent issued 86 worthless checks) and as to charges Nos. 6 through 31 (that respondent had been guilty of 26 conversions of clients’ funds) are also supported by the record. In addition, the evidence upholds charge No. 1 that respondent was convicted in New Jersey of unlawfully practicing law; charge No. 2 that respondent had made a false statement under oath and charge No. 4 that respondent had commingled funds in violation of rule IV (subd. [4], par. [a]) of the Special Rules Regulating Conduct of Attorneys (22 NYCRR 603.4 [d] [1]). The respondent’s behavior in each of these instances constitutes serious professional misconduct. The explanations offered by him cannot excuse his highly improper conduct. (Matter of Whitaker, 30 A D 2d 162; Matter of Hoffman, 30 A D 2d 163.)
Respondent should be disbarred.
Stevens, P. J., Eager, McNally, Steuer and Tilzer, JJ., concur.
Respondent disbarred effective June 22,1970.